 Case 1:19-cr-00201-LMB Document 104 Filed 08/23/19 Page 1 of 1 PageID# 592




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division


 UNITED STATES OF AMERICA


        V.

                                                              l:19-cr-201 (LMB)
 GEORGE AREF NADER,

                Defendant.


                                             ORDER


       For the reasons stated during a telephone conference held on the record, it is hereby

       ORDERED that the trial scheduled for September 30, 2019 at 10:00 A.M. is

CANCELLED,all deadlines in this case except for those relating to the pending Media Coalition

Motion to Intervene and for Access to Certain Search Warrant Materials [Dkt. No. 90], to which

a response is due one week from today, are STAYED;and it is further

       ORDERED that the parties appear for a status conference before the Court on September

20,2019 at 11:00 A.M.

       The Clerk is directed to remove the trial from the docket and forward copies of this Order

to counsel of record, the jury section, and the United States Marshals Service.

       Entered this ^3 day of August, 2019.

Alexandria, Virginia



                                                            Leonie M. Brinkema
                                                            United States District Judge
